DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/28/2022.
Applicant's election with traverse of Group I in the reply filed on 01/28/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that there would be no undue burden to search and/or examine Group I, II, and III since Claim 9 of Group II has all of the limitations of Claim 1 of Group I, and Claim 10 of Group III has all of the limitations of Claim 1 of Group I…Applicant respectfully traverses the outstanding Requirement on the grounds that a search and examination of the entire application would not place a serious burden on the Examiner…”.  This is not found persuasive because while it is true that Claim 9 of Group II and Claim 10 of Group III share some of the limitations recited in Claim 1 of Group I, the fact remains that Claim 9 of Group II and Claims 10-12 of Group III are not commensurate in scope with Claims 1-8 of Group I as indicated under paragraphs 3-5 of the Restriction Requirement mailed on 11/29/2021.  For example, the limitations of Claim 5 of Group I are not required in any of the claims of either Group II or Group III and therefore the Groups are not commensurate in scope and restriction of these Groups is proper.  If the applicant is traversing on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  The examiner would also like to remind applicant that in the event a generic claim is found allowable, the examiner will explore the possibility of rejoining any withdrawn claims at that time.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings were received on 08/18/2022.  These drawings are approved by the Examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7, line 7, the term “potion” should be replaced with --portion--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 16, the term “a lateral side” renders the claim vague and indefinite since this same term was initially recited at line 14 of claim 1 and therefore it is unclear whether the lateral sides being claimed are the same or different from each other.
In regard to claim 1, lines 17-18, the term “the twisted portion” should be changed to --each of the twisted portions-- in order to properly refer back to the phrase “each of the twisted portions” initially recited at line 16 of claim 1.
In regard to claim 2, line 2, the term “a lateral side” renders the claim vague and indefinite since this term was initially recited at lines 14 and 16 of claim 1 and therefore it is unclear whether the lateral sides being claimed are the same or different from each other.  Also see claim 3, line 2 and claim 4, line 5 and claim 6, line 2 for the same exact problems.
In regard to claim 2, lines 3-4, the term “the twisted portion” should be replaced with --each of the twisted portions-- since “each of the twisted portions” was previously recited at lines 14-17 of claim 1.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA